                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TENNESSEE
                              KNOXVILLE DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
              Plaintiff,                             )      Case No. 3:19-CV-251
                                                     )
v.                                                   )      Judges ______________
                                                     )
REAL PROPERTY LOCATED AT                             )
3115 KENTUCKY HIGHWAY 698                            )
STANFORD, KENTUCKY 40484,                            )
                                                     )
              Defendant.                             )


                             VERIFIED COMPLAINT IN REM

       Comes now the plaintiff, United States of America, by and through its attorneys, J.

Douglas Overbey, United States Attorney for the Eastern District of Tennessee, and Gretchen

Mohr, Assistant United States Attorney, and brings this complaint and alleges as follows in

accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions:


                                 NATURE OF THE ACTION

       1.     In this in rem civil action, the United States of America seeks forfeiture of the real

property located at 3115 Kentucky Highway 698, Stanford, Kentucky, 40484 (hereinafter

“defendant property”)

                                 THE DEFENDANT IN REM

       2.     The United States seeks forfeiture of the following defendant property, with all

buildings, appurtenances, improvements, and attachments thereon, which are more fully

identified and more particularly described below:




     Case 3:19-cv-00251 Document 1 Filed 07/08/19 Page 1 of 5 PageID #: 1
       3115 Kentucky Highway 698, Stanford, Kentucky, 40484

       A certain tract of land situated in Lincoln County, Kentucky and described as
       follows:

       BEING all of Tract A, containing 21.119± acres as sown on the Minor Plat
       entitled “Green River Spiritual Productions Property” dated 9/27/13 and of record
       in Plat Slide D-285, Lincoln County Clerk's office, to which reference is hereby
       made for a more particular description of said tracts.

       This being a portion of the same property acquired by Grantor from Thomas L.
       Tillett et ux, Letha Tillett, dated 9/8/95, of record in Deed Book 268, Page 508,
       Lincoln County, Kentucky Clerk's Office.

       For further reference see Deed recorded on August 7, 2017 in the Register of
       Deeds Office for Lincoln County, Kentucky as Deed No. 436, Pages 213-215.

       3.      The defendant property has not been seized but is within the jurisdiction of the

Court pursuant to 28 U.S.C. § 1355(b)(1)(A). The United States does not request authority from

the Court to seize the defendant property at this time. The United States will, as provided by

18 U.S.C. § 985(b)(2) and (c)(1):

                a.     post notice of this action and a copy of the Complaint on the defendant
                       property;

                b.     serve notice of this action on the record owner of the defendant property,
                       and any other person or entity who may claim an interest in the defendant
                       property, along with a copy of this Complaint;

                c.     execute a writ of entry for purposes of conducting an inspection and
                       inventory of the property; and

                d.     file a notice of lis pendens in the county records where the defendant
                       property are located.


                                JURISDICTION AND VENUE

       4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).



                                     2
     Case 3:19-cv-00251 Document 1 Filed 07/08/19 Page 2 of 5 PageID #: 2
        5.        This Court has in rem jurisdiction over the defendant property pursuant to 28

U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture of the defendant

property occurred in this district.

        6.        Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                      BASIS FOR FORFEITURE

        7.        The United States of America seeks forfeiture of the defendant property pursuant

to:

                  a)   21 U.S.C. § 881(a)(6), which authorizes forfeiture of all moneys, negotiable
                       instruments, securities, or other things of value furnished or intended to be
                       furnished by any person in exchange for a controlled substance or listed
                       chemical in violation of the Controlled Substances Act, all proceeds traceable
                       to such an exchange, and all moneys, negotiable instruments, and securities
                       used or intended to be used to facilitate a violation of the Controlled
                       Substances Act, in violation of 21 U.S.C. §§ 841 and/or 846;

                  b) 18 U.S.C. § 981(a)(1)(A), which authorizes forfeiture of any property, real or
                     personal, involved in a transaction or attempted transaction in violation 18
                     U.S.C. §§ 1956 and/or 1957, or any property traceable to such property; and

                  c)   18 U.S.C. § 981(a)(1)(C), which authorizes forfeiture of any property, real or
                       personal, which constitutes or is derived from proceeds traceable to any
                       offense constituting “specified unlawful activity,” as defined in 18 U.S.C.
                       § 1956(c)(7), or a conspiracy to commit such offense.

        8.        Pursuant to 21 U.S.C. § 881(h) and 18 U.S.C. § 981(f), all right, title and interest

in the defendant property became vested in the United States at the time of the acts giving rise to

the forfeiture.


                                                FACTS

        9.        As set forth in detail in the Affidavit of Special Agent, Danielle Barto, Internal

Revenue Service, Criminal Investigation, the Government’s investigation has determined that the

defendant property are proceeds of drug-related violations of 21 U.S.C. §§ 841 and 846 and

derived from proceeds traceable to and involved in 18 U.S.C. §§ 1956 and 1957. The owner of
                                               3
      Case 3:19-cv-00251 Document 1 Filed 07/08/19 Page 3 of 5 PageID #: 3
the defendant property, Sharon Naylor, and other co-conspirators engaged in the distribution of

prescription pharmaceuticals, Schedule II and III Controlled Substances, in the Eastern District

of Tennessee, and laundered the proceeds obtained from that same drug conspiracy.

       10.     The defendant property is subject to forfeiture to the United States in accordance

with 21 U.S.C. § 881(a)(6) and 18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C).


                                     CLAIM FOR RELIEF

       11.     Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1

through 10 above.


                                    PRAYER FOR RELIEF

       Wherefore, the United States of America prays:

       (1)     Defendant property be condemned and forfeited to the United States of America

in accordance with the provisions of law;

       (2)     Notice of this action be given to all persons known or thought to have an interest

in or right against the defendant property;

       (3)     Plaintiff be awarded its costs in this action and for such other necessary and

equitable relief as this Court deems proper.

                                                     Respectfully submitted,

                                                     J. DOUGLAS OVERBEY
                                                     United States Attorney

                                               By:   s/Gretchen Mohr
                                                     GRETCHEN MOHR
                                                     Assistant United States Attorney
                                                     NY Bar No. 5064704
                                                     800 Market Street, Suite 211
                                                     Knoxville, Tennessee 37902
                                                     (865) 545-4167
                                                     gretchen.mohr@usdoj.gov


                                     4
     Case 3:19-cv-00251 Document 1 Filed 07/08/19 Page 4 of 5 PageID #: 4
                                        VERIFICATION

       I, Danielle Barto, Special Agent, Internal Revenue Service, Criminal Investigation,

hereby verify and declare under penalty of perjury as provided by 28 U.S.C. § 1746, the

following:

       That I have read the foregoing Verified Complaint In Rem and know the contents thereof,

and that the matters contained in the Verified Complaint In Rem and in the accompanying

Affidavit are true to my own knowledge, except that those matters herein stated to be alleged on

information and belief and as to those matters I believe them to be true .

       The sources of my knowledge and information and the grounds of my belief are from

information gathered by law enforcement officers, as well as my investigation of this case with

the Internal Revenue Service-Criminal Investigation.

       I hereby verify and declare under penalty of perjury of the laws of the United States of

America that the foregoing is true and correct.

       Executed this    $~      day of July, 2019.




                                       Da ielle Barto
                                       Special Agent
                                       Internal Revenue Service, Criminal Investigation




                                                  5




     Case 3:19-cv-00251 Document 1 Filed 07/08/19 Page 5 of 5 PageID #: 5
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Real Property Located at 3115 KENTUCKY HIGHWAY 698,
                                                                                                            STANFORD, KY 40484
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Lincoln, Kentucky
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Gretchen Mohr, AUSA, 800 Market St., Suite 211
Knoxville, Tennessee 37902, (865) 545-4167

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1      ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                        of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State       ’ 2      ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        ’ 3      ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure         ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881       ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                              28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                 ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                           ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                           ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                    New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                   ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards         ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                         ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management             ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                   ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act            ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                            ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                    ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement          ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                 or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                           ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                           26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                      ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                         State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                 ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C) and 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of real property derived from proceeds traceable to violations of 21 U.S.C. §§ 841 and 846, 18 U.S.C. §§ 1956 and 1957
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                        JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  Thomas A. Varlan / Debra C. Poplin DOCKET NUMBER 3:19-CV-198 and 3:19-CR-60
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/08/2019                                                              s/ Gretchen Mohr
FOR OFFICE USE ONLY

    RECEIPT #             Case 3:19-cv-00251 Document
                            AMOUNT                        1-1 Filed 07/08/19
                                                APPLYING IFP              JUDGEPage 1 of 1 PageID
                                                                                           MAG. JUDGE#: 6

                 Print                               Save As...                                                                                                                 Reset
